

117 HRES 539 IH: Recognizing the maternal health crisis in the United States and the importance of reducing mortality and morbidity among all women, and honoring mothers.
U.S. House of Representatives
2021-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 539IN THE HOUSE OF REPRESENTATIVESJuly 19, 2021Mr. McEachin (for himself, Ms. Underwood, Ms. Kelly of Illinois, Ms. Spanberger, and Ms. Wexton) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the maternal health crisis in the United States and the importance of reducing mortality and morbidity among all women, and honoring mothers.Whereas the pregnancy-related mortality ratio, defined as the number of pregnancy-related deaths per 100,000 live births, more than doubled between 1987 and 2017;Whereas the United States has the highest maternal mortality rate among developed countries;Whereas of all pregnancy-related deaths between 2011 and 2015—(1)nearly 31 percent occurred during pregnancy;(2)about 36 percent occurred during childbirth or the week after childbirth; and(3)33 percent occurred between one week and one year postpartum;Whereas more than 60 percent of maternal deaths in the United States are preventable;Whereas, in 2014 alone, 50,000 women suffered from a near miss or severe maternal morbidity, which includes potentially life-threatening complications that arise from labor and childbirth;Whereas 28 percent of women who gave birth in a hospital in the United States reported experiencing one or more types of mistreatment, such as—(1)loss of autonomy;(2)being shouted at, scolded, or threatened; and(3)being ignored or refused or receiving no response to requests for help;Whereas certain social determinants of health, including bias and racism, have a negative impact on maternal health outcomes;Whereas significant disparities in maternal health exist, including that—(1)Black, American Indian, and Alaska Native women are more than 3 times as likely to die from a pregnancy-related cause as are White women;(2)Black women are more than 2 times as likely to suffer from severe maternal morbidity as are White women;(3)American Indian, Alaska Native, and Hispanic women are about 1.5 times as likely to suffer from severe maternal morbidity as are White women;(4)women who live in rural areas have a greater likelihood of severe maternal morbidity and mortality compared to women who live in urban areas; (5)over 50 percent of rural counties do not have a hospital with obstetric services; (6)counties with more Black and Hispanic residents and lower median incomes are less likely to have access to hospital obstetric services, and existing hospital obstetric services in such counties are more likely to be closed;(7)American Indian and Alaska Native women living in rural communities are twice as likely as the general population of women nationwide to report receiving late or no prenatal care; and (8)Black, American Indian, Alaska Native, and Hispanic women seeking maternal care are more likely to be mistreated by their providers;Whereas 48 States, the District of Columbia, and Puerto Rico have designated Maternal Mortality Review Committees (MMRCs) that—(1)despite remaining inactive in the late 1980s, resurged in 2016 due to a disparate rate of deaths by race; (2)work in partnership with the Centers for Disease Control and Prevention (in this resolution, referred to as the CDC) to comprehensively assess maternal deaths, identify opportunities for prevention, and provide recommendations to reduce maternal deaths; and(3)have shown that understanding, raising awareness, and developing policies specific to maternal health lead to improved health outcomes;Whereas there has been an increase in participating States promoting consistent and safe maternity care through the Alliance for Innovation on Maternal Health, demonstrating the urgency and importance that States are under and the need for Federal initiatives to reduce maternal morbidity and mortality; Whereas community-based maternal health care models, including midwifery childbirth services, doula support services, community and perinatal health worker services, and group prenatal care, in collaboration with culturally competent physician care, show great promise in improving maternal health outcomes and reducing disparities in maternal health outcomes;Whereas many organizations have implemented initiatives to educate patients and providers about—(1)all causes of, contributing factors to, and disparities in maternal mortality;(2)the prevention of pregnancy-related deaths; and(3)the importance of listening to and empowering all women to report pregnancy-related medical issues;Whereas the CDC, for the first time in over a decade, released a report on January 30, 2020, assessing the United States maternal mortality rate which—(1)found in 2018, the maternal mortality rate was 17.4 maternal deaths per 100,000 live births;(2)found the maternal mortality rate for non-Hispanic Black women was more than double that of non-Hispanic White women at 37.1 deaths per 100,000 live births compared to 14.7, and 3 times the rate of Hispanic women (11.8); and(3)used a new standardized methodology to improve the accuracy of States reporting maternal deaths, but still had methodological concerns potentially leading to the underreporting of maternal mortality data (such as the CDC report excluding mothers over the age of 44 and only accounting for deaths within 42 days of giving birth, potentially omitting later postpartum deaths);Whereas the COVID–19 pandemic has added increased risks and burdens to pregnant women, such as—(1)an increased rate of severe COVID–19 infection, hospitalization, and mortality; and(2)increased anxiety throughout pregnancy and during delivery;Whereas COVID–19 vaccine trials for pregnant women were delayed, leading to conflicting guidelines and vaccine hesitancy among mothers;Whereas among COVID–19 infections in pregnant women—(1)Hispanic women have a disproportionate risk for SARS–CoV–2 infection and a higher risk for death compared with nonpregnant Hispanic women;(2)Asian and Native Hawaiian and Pacific Islander women have a disproportionately greater risk for intensive care unit admission; and(3)Black women have a disproportionally greater risk of death; andWhereas several States, communities, and organizations recognize January 23 as Maternal Health Awareness Day to raise awareness about maternal health and promote maternal safety: Now, therefore, be itThat the House of Representatives—(1)acknowledges the United States deeply troubling maternal health crisis and supports expedited Federal action on reducing the rates of maternal mortality in the United States, including—(A)raising public awareness about maternal mortality, maternal morbidity, and disparities in maternal health outcomes; and(B)encouraging the Federal Government, States, territories, Tribes, local communities, public health organizations, physicians, health care providers, and others to take action to reduce adverse maternal health outcomes and improve maternal safety;(2)promotes initiatives—(A)to address and eliminate disparities in maternal health outcomes; (B)to ensure respectful and equitable maternity care practices; and(C)to decrease COVID–19 vaccine hesitancy and increase vaccine availability among pregnant women; (3)honors the mothers who have passed away as a result of pregnancy-related causes;(4)supports collecting better data on maternal mortality and morbidity; and(5)supports and recognizes the need for further investments in efforts to improve maternal health, eliminate disparities in maternal health outcomes, and promote respectful and equitable maternity care practices.